Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 01/13/2020. Claims 1-8 are pending. Claims 1, 7, and 8 are independent.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This application claims the foreign priority of foreign patent application JP2019-039703 filed on 03/05/2019. Receipt is acknowledged of certified copies required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/13/2020 and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 should be amended to recite: “A vehicle control device comprising[[;]]:” 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wang, US 9,792,440 B1 (hereinafter, “Wang ‘440”).

As per claim 7: Wang ‘440 discloses:
A vehicle control device (vehicular system which controls a vehicle [Wang ‘440, Col. 2, line 48 - Col. 3 line 10; Fig. 2]) start-up method comprising: 
by a first processor (CPU 206; Col. 4 lines 40-57; Fig. 2), verifying integrity of a program (verifying the integrity of the primary ECU 102 by verifying the programs and modules within the primary ECU 102, [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]) within a higher-importance region (under the broadest reasonable interpretation, the “higher-importance region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) containing a start-up program (boot loader 224; primary ECU 102 contains boot ; and 
by a second processor (CPU 208; Col. 6 lines 1-24; Fig. 2), verifying integrity of a program (verifying the integrity of the secondary ECUs 104 by verifying the programs and modules within the secondary ECUs 104, [Wang ‘440, Col. 3 lines 56-67, Col. 6 lines 25-51, Col. 8 lines 13-26; Fig. 2, Fig. 3]) within a lower-importance region (under the broadest reasonable interpretation, the “lower-importance region” is interpreted as the region within the vehicular system that contains the secondary ECUs 104, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) in a state in which the program within the higher-importance region has been started up by the start-up program (verification of the secondary ECUs 104 occurs in a state where the boot loader 224 has booted up the primary ECU 102 as well as the programs and modules within the primary ECU 102 [Wang ‘440, Col. 4 line 65 – Col. 5 line 5, Col. 5 lines 42-50, Col. 6 lines 25-51; Fig. 2, Fig. 3]).

As per claim 8: Wang ‘440 discloses:
A non-transitory recording medium (non-transitory computer readable medium [Wang ‘440, Col. 12 lines 9-28]) storing: 
an integrity verification program (security module 212 in conjunction with the response checker 216; security module 212 and the response checker 216 performs verification on the ECUs [Wang ‘440, Col. 4 line 58 – Col. 5 line 37; Fig. 2]) comprising instructions that are readable and executable by a processor (CPU 206; Col. 4 lines 40-57; Fig. 2) to perform processing to verify integrity of a program (verifying the integrity of the primary ECU 102 by verifying the programs and modules within the primary ECU 102, [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]) within a higher-importance region (under the broadest reasonable interpretation, the “higher-importance region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) containing a start-up program (boot loader 224; primary ECU 102 contains boot loader 224, where the boot loader 224 is responsible for booting up primary ECU 102 and initializes the secure boot process for the vehicle [Wang ‘440, Col. 4 line 65 – Col. 5 line 5; Fig. 2, Fig. 3]); 
a key for the higher-importance region (key for the verification of the primary ECU 102 [Wang ‘440, Col. 5 lines 6-37, Col. 9 lines 4-19]); 
a verification signature of the program within the higher-importance region (a previously calculated keyed hash function result of the programs within the primary ECU 102 [Wang ‘440, Col. 5 lines 21-37]); 
a key for a lower-importance region to verify integrity of a program within the lower-importance region (key for the verification of the secondary ECUs 104 [Wang ‘440, Col. 7 lines 23-35, Col. 7 line 58 – Col. 8 line 12]); and 
a verification signature of the program within the lower-importance region (a previously calculated keyed hash function result of the programs within the secondary ECUs 104, where the previously calculated result is may be stored in the memory of the primary ECU 102 [Wang ‘440, Col. 7 lines 23-47, Col. 7 line 58 – Col. 8 line 12]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘440 in view of Stellwag et al., US 2014/0053165 A1 (hereinafter, “Stellwag ‘165”).
	
As per claim 1: Wang ‘440 discloses:
	A vehicle control device (vehicular system which controls a vehicle [Wang ‘440, Col. 2, line 48 - Col. 3 line 10; Fig. 2]) comprising; 

a processor coupled to the first memory, the processor being configured to (CPU 206 coupled to the memory of the primary electronic control unit (ECU) 102, where the CPU 206 executes instructions to perform functionalities [Wang ‘440, Col. 4, lines 40-57; Fig. 2]) 
verify integrity of a program (verifying the integrity of the primary ECU 102 by verifying the programs and modules within the primary ECU 102, [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]) within the higher-importance region (under the broadest reasonable interpretation, the “higher-importance region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) containing a start-up program (boot loader 224; primary ECU 102 contains boot loader 224, where the boot loader 224 is responsible for booting up primary ECU 102 and initializes the secure boot process for the vehicle [Wang ‘440, Col. 4 line 65 – Col. 5 line 5; Fig. 2, Fig. 3]), and 
verify integrity of a program (verifying the integrity of the secondary ECUs 104 by verifying the programs and modules within the secondary ECUs 104, [Wang ‘440, Col. 3 lines 56-67, Col. 6 lines 25-51, Col. 8 lines 13-26; Fig. 2, Fig. 3]) within the lower-importance region (under the broadest reasonable interpretation, the “lower-importance region” is interpreted as the region within the vehicular system that contains the secondary ECUs 104, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) in a state in which the program within the higher-importance region has been started up by the start-up program (verification of the secondary ECUs 104 occurs in a state where the boot loader 224 has booted up the primary ECU 102 as well as the programs and modules within the primary ECU 102 [Wang ‘440, Col. 4 line 65 – Col. 5 line 5, Col. 5 lines 42-50, Col. 6 lines 25-51; Fig. 2, Fig. 3]).

As stated above, Wang ‘440 does not explicitly disclose: “a first memory including a higher-importance region and a lower-importance region”.
Stellwag ‘165, however, discloses:
a first memory including a higher-importance region and a lower-importance region (a memory 210 within an electronic control unit (ECU) 200 system, where the memory 210 is partitioned into high importance regions (for data with high safety integrity levels), and low importance regions (for data with low integrity levels), [Stellwag ‘165, ¶¶14-15, 23, 29; Fig. 1, Fig. 3]).
Wang ‘440 and Stellwag ‘165 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 and Stellwag ‘165 before them, to modify the method in Wang ‘440 to include the teachings of Stellwag ‘165, namely to have the programs and modules of the primary ECU 102 of Wang ‘440 to be stored in high importance regions of the memory (for applications with high safety integrity levels) disclosed in Stellwag ‘165, and have the programs and modules of the secondary ECUs 104 be stored in lower importance regions of the memory (for applications with low integrity levels). The motivation for doing so would be to protect applications within ECUs from unauthorized access and manipulation by setting different levels of access rights to regions in memory and the respective applications within (see Stellwag ‘165 ¶¶6-9).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘440 in view of Stellwag ‘165, and further in view of Lee et al., US 2011/0138188 A1 (hereinafter, “Lee ‘188”).

As per claim 2: Wang ‘440 in view of Stellwag ‘165 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Wang ‘440 discloses:
a (memory within primary ECU 102, where the memory may be secure hardware such as a one-time programmable (OTP) hardware that prevents attackers from reprogramming [Wang ‘440, Col. 4 line 58 – Col. 5 line 14; Fig. 2])
an integrity verification program (security module 212 in conjunction with the response checker 216; security module 212 and the response checker 216 performs verification on the ECUs [Wang ‘440, Col. 4 line 58 – Col. 5 line 37; Fig. 2]), 
a higher-importance region key (key for the verification of the primary ECU 102 [Wang ‘440, Col. 5 lines 6-37, Col. 9 lines 4-19]), 
a lower-importance region key (key for the verification of the secondary ECUs 104 [Wang ‘440, Col. 7 lines 23-35, Col. 7 line 58 – Col. 8 line 12]), and 
a verification signature of the program within the higher-importance region (a previously calculated keyed hash function result of the programs within the primary ECU 102 [Wang ‘440, Col. 5 lines 21-37]); 
wherein a verification signature of the program within the lower-importance region is stored in the first memory (a previously calculated keyed hash function result of the programs within the secondary ECUs 104, where the previously calculated result is may be stored in the memory of the primary ECU 102 [Wang ‘440, Col. 7 lines 23-47, Col. 7 line 58 – Col. 8 line 12]).

As stated above, Wang ‘440 in view of Stellwag ‘165 does not explicitly disclose: “a second memory comprising secure hardware that stores …”.
Lee ‘188, however, discloses:
a second memory comprising secure hardware that stores … (a second memory, that contains protected areas, of the second system 20, where the second system stores an integrity verification module 400 and hash values of software of the ECU 30 for verification purposes [Lee ‘188, ¶¶35-39; Fig. 1, Fig. 2]).
Wang ‘440 (modified by Stellwag ‘165) and Lee ‘188 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Stellwag ‘165) and Lee ‘188 before them, to modify the method in Wang ‘440 (modified by Stellwag ‘165) to include the teachings of Lee ‘188, namely to store the security module 212 of Wang ‘440, keys for the verification of ECUs, and previously calculated keyed hash function results of the programs within the primary ECU 102 within the second memory of the second system 20 disclosed in Lee ‘188. The motivation for doing so would be to provide another layer of protection for sensitive data (such as keys, keyed hash function results, and verification programs) within an ECU system by storing the sensitive in a separate and secure storage (see Lee ‘188 ¶¶34-35).

As per claim 3: Wang ‘440 in view of Stellwag ‘165, and further in view of Lee ‘188 discloses all limitations of claims 1-2, as stated above, all from which claim 3 is dependent upon. Furthermore, Wang ‘440 discloses:
wherein the processor (CPU 206; Col. 4 lines 40-57; Fig. 2) is configured to determine that the integrity of the program (verifying the integrity of the primary ECU 102 by verifying the programs and modules within the primary ECU 102, [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]) within the higher-importance region (under the broadest reasonable interpretation, the “higher-importance region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) is intact in a case in which 
a signature of the program within the higher-importance region generated using the integrity verification program and the higher-importance region key (a keyed hash function result of programs within the primary ECU 102, is generated using the security module 212 and the public key for the primary ECU 102 [Wang ‘440, Col. 5 lines 21-26; Fig. 2, Fig. 3])
matches the verification signature of the program within the higher-importance region (determine if the keyed hash function result of programs within the primary ECU 102 matches the previously stored keyed hash function result; integrity is verified if the two are the same [Wang ‘440, Col. 5 lines 27-37; Fig. 3]).

As per claim 4: Wang ‘440 in view of Stellwag ‘165, and further in view of Lee ‘188 discloses all limitations of claims 1-3, as stated above, all from which claim 4 is dependent upon. Furthermore, Wang ‘440 discloses:
wherein after determining that the integrity of the program within the higher-importance region is intact (after verifying the integrity of the programs and modules within the primary ECU 102 [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]), 
the processor (CPU 206; Col. 4 lines 40-57; Fig. 2) is configured to determine that the integrity of the program (verifying the integrity of the secondary ECUs 104 by verifying the programs and modules within the secondary ECUs 104, [Wang ‘440, Col. 3 lines 56-67, Col. 6 lines 25-51, Col. 8 lines 13-26; Fig. 2, Fig. 3]) within the lower-importance region (under the broadest reasonable interpretation, the “lower-importance region” is interpreted as the region within the vehicular system that contains the secondary ECUs 104, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) is intact in a case in which 
a signature of the program within the lower-importance region generated using the lower-importance region key (a keyed hash function result of programs within the secondary ECUs 104, is generated using the public key for the secondary ECUs 104 [Wang ‘440, Col. 7 lines 23-35, Col. 7 line 58 – Col. 8 line 12])
matches the verification signature of the program within the lower-importance region (determine if the keyed hash function result of programs within the secondary ECUs 104 matches the previously stored keyed hash function result; integrity is verified if the two are the same [Wang ‘440, Col. 7 lines 23-47, Col. 7 line 58 – Col. 8 line 12; Fig. 3]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘440 in view of Stellwag ‘165, and further in view of Zhang et al., US 2020/0211301 A1 (hereinafter, “Zhang ‘301”).

As per claim 6: Wang ‘440 in view of Stellwag ‘165 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Wang ‘440 discloses:
the higher-importance region (under the broadest reasonable interpretation, the “higher-importance region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) is a region including a program to start up the vehicle control device (boot loader 224; primary ECU 102 contains boot loader 224, where the boot loader 224 is responsible for booting up primary ECU 102 and initializes the secure boot process for the vehicle [Wang ‘440, Col. 4 line 65 – Col. 5 line 5; Fig. 2, Fig. 3]); and 
the lower-importance region (under the broadest reasonable interpretation, the “lower-importance region” is interpreted as the region within the vehicular system that contains the secondary ECUs 104, where the primary ECU 102 is more important than secondary ECUs 104 because it provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) is a region including a program (secondary ECUs 104 contains programs associated with various vehicular functions [Wang ‘440, Col. 6 lines 1-24; Fig. 2]) 

As stated above, Wang ‘440 in view of Stellwag ‘165 does not explicitly disclose: “the lower-importance region is a region including a program that is not related to vehicle travel or safety.”
Zhang ‘301, however, discloses:
the lower-importance region (ECUs within the vehicular control system with lower security levels [Zhang ‘301, ¶36; Fig. 2, Fig. 7]) is a region including a program that is not related to vehicle travel or safety (ECUs with higher security levels may contain programs related to travel or safety (engine, transmission, brakes, door locks, etc.), while ECUs with lower security levels may only contain programs not related to travel or safety, such as telematics (radio system, video system, etc.), [Zhang ‘301, ¶¶76-77; Fig. 2, Fig. 7]).
Wang ‘440 (modified by Stellwag ‘165) and Zhang ‘301 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Stellwag ‘165) and Zhang ‘301 before them, to modify the method in Wang ‘440 (modified by Stellwag ‘165) to include the teachings of Zhang ‘301, namely to have the programs and modules within the secondary ECUs 104 of Wang ‘440 only be associated with vehicular functions not associated with travel or safety (engine, transmission, brakes, door locks, etc.). The motivation for doing so would be to reduce safety and security issues of vehicles due to manipulation of programs within ECUs by limiting important vehicular functions such as safety and travel only to ECUs with higher security levels with better protection (see Zhang ‘301, ¶¶39, 76).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘440 in view of Stellwag ‘165, and further Lee ‘188, and further in view of Lekkas, US 2019/0190703 A1 (hereinafter, “Lekkas ‘703”).

As per claim 5: Wang ‘440 in view of Stellwag ‘165, and further in view of Lee ‘188 discloses all limitations of claims 1-2, as stated above, all from which claim 5 is dependent upon. Furthermore, Wang ‘440 discloses:
the higher-importance region key (key for the verification of the primary ECU 102 [Wang ‘440, Col. 5 lines 6-37, Col. 9 lines 4-19]) 
the lower-importance region key (key for the verification of the secondary ECUs 104 [Wang ‘440, Col. 7 lines 23-35, Col. 7 line 58 – Col. 8 line 12]) 

As stated above, Wang ‘440 in view of Stellwag ‘165 and further in view of Lee ‘188 does not explicitly disclose: “the higher-importance region key is a different key for each vehicle installed with a vehicle control device; and the lower-importance region key is an identical key for all vehicle control devices of an identical type.”
Lekkas ‘703, however, discloses:
the higher-importance region key (the first key 134 [Lekkas ‘703, ¶25; Fig. 1]) is a different key for each vehicle installed with a vehicle control device (the first key 134 may be a unique key for each vehicle 150 with ECUs [Lekkas ‘703, ¶¶25, 50; Fig. 1]); and 
the lower-importance region key (encryption key 132, 227 [Lekkas ‘703, ¶37; Fig. 1, Fig. 2]) is an identical key for all vehicle control devices of an identical type (encryption key 132, 227 is an identical key for all ECUs of the same type [Lekkas ‘703, ¶¶37, 40-41,; Fig. 1, Fig. 2]).
Wang ‘440 (modified by Stellwag ‘165 & Lee ‘188) and Lekkas ‘703 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Stellwag ‘165 & Lee ‘188) and Lekkas ‘703 before them, to modify the method in Wang ‘440 (modified by Stellwag ‘165 & Lee ‘188) to include the teachings of Lekkas ‘703, namely to have the keys for the verification of the primary ECU 102 in Wang ‘440 be a unique key for each vehicle, and have the keys for the verification of the secondary ECUs 104 be identical for all ECUs of the same type. The motivation for doing so would be to enhance the security for high importance ECUs using vehicle-specific keys as well as increase the efficiency of verifying and delivering updates to data within ECUs (see Lekkas ‘703 ¶¶9, 66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Cullen, US 2018/0270052 A1: A cryptographic key distribution method for unique cryptographic keys in ECUs and the verification of ECUs using the keys.
Aoki, US 2015/0175170 A1: An ECU for controlling a system providing a safety function with a high-order (Automotive Safety Integrity Level) ASIL and for providing safety mechanisms with low-order ASILs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494


/SHANTO ABEDIN/Primary Examiner, Art Unit 2494